IOW-/5*
                               ELECTRONIC RECORD




COA#       05-14-00651-CR                        OFFENSE:        2


           Steven Michael Goode v. The State
STYLE:     ofTexas                               COUNTY:         Kaufman

COA DISPOSITION:      AFFIRMED                   TRIAL COURT: County Court At Law No. 1


DATE: 07/01/15                   Publish: NO     TC CASE #:      30921CC




                        IN THE COURT OF CRIMINAL APPEALS


         Steven Michael Goode v. The State
STYLE:   ofTexas                                      CCA#:
                                                                       10/¥ -tS
         APPELLAfi/r>£>               Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:                                                 SIGNED:                       PC:_

JUDGE:      ftM UuUt^-                                PUBLISH:                     DNP:




                                                                                    MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD